Citation Nr: 1700748	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-09 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right knee condition, claimed as secondary to a left knee disability.

2. Entitlement to an initial evaluation in excess of 20 percent for dextroscoliosis, degenerative disc disease, lumbar spine (lumbar disability).

3. Entitlement to a separate compensable rating for lumbar radiculopathy.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2008, February 2010, and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran originally requested a Travel Board hearing in his April 2013 substantive appeal; subsequently, the Veteran canceled his request for a hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to a TDIU due to service-connected disabilities has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Accordingly, that issue has been added to the title page.

The issues of entitlement to service connection for a right knee condition, claimed as secondary to a left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. Prior to February 6, 2012, the disability picture associated with the Veteran's lumbar disability most closely approximated the criteria for a 20 percent disability evaluation.

2. From February 6, 2012 to the present, the disability picture associated with the Veteran's lumbar disability most closely approximates the criteria for a 40 percent disability evaluation.

3. Throughout the pendency of the appeal, symptoms of right and left lower extremity radiculopathy associated with the Veteran's lumbar disability most nearly approximate mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. Prior to February 6, 2012, the criteria for the assignment of a disability rating in excess of 20 percent for the Veteran's lumbar disability were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2016).

2. Since February 6, 2012, the criteria for the assignment of a disability rating of 40 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71a (2016).

3. The criteria for separate ratings of 10 percent, but no higher, for right and left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, 4.124a, DC 8520, DC 8720 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in March 2008.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, and VA examination reports.  In this regard, although the Veteran has indicated that he receives Social Security Administration (SSA) disability benefits, he stated during a February 2012 VA examination that his SSA claim was related to depression, a knee condition, and hearing loss.  As entitlement to service connection for a right knee condition and a TDIU are being remanded, and as the SSA records are not relevant to the Veteran's lumbar disability and lumbar radiculopathy claims, they need not be obtained for the purposes of adjudicating these claims on the merits. Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

As the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time without prejudice to him.



Entitlement to an Initial Evaluation in Excess of 20 Percent for a Lumbar Spine Disability

The Veteran is seeking a higher initial rating for his service-connected lumbar disability.  Currently, he is in receipt of a 20 percent rating from March 12, 2008, the date of claim.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Presently, the Veteran's lumbar disability is rated under 38 C.F.R. § 4.71a, DC 5243, applicable to intervertebral disc syndrome (IVDS).  IVDS is rated either under the general rating formula for diseases and injuries of the spine (general rating formula) or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.
Under the general rating formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  Note 2 to the general rating formula defines combined range of motion as the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Comparatively, under the formula for rating IVDS, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

In this case, the Veteran has had zero incapacitating episodes throughout the course of the appeal.  Therefore, he is not entitled a higher rating pursuant to the criteria pertaining to IVDS, and the general rating formula will be used as it will provide a higher evaluation for the Veteran. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Court in Mitchell v. Shinseki explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

During an October 2009 VA examination, the Veteran displayed forward flexion of the thoracolumbar spine of 45 degrees and 35 degrees after repetitive use testing.  The combined range of motion was 125 degrees.  Although the examiner recorded pain and fatigue after repetitive use, he did not observe weakness, lack of endurance, incoordination, or any other functional impairment.  Ankylosis was not observed.  At that time, the Veteran's disability picture most approximated the criteria for a 20 percent disability evaluation under the general rating formula.  

There is no evidence that the Veteran's disability picture changed until he underwent VA examination on February 6, 2012.  During this February 2012 VA examination, forward flexion of the thoracolumbar spine was 45 degrees with evidence of painful motion beginning at 20 degrees.  The combined range of motion was 65 degrees.  The Veteran demonstrated these same figures after repetitive use testing.  The examiner observed guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal gait and abnormal spinal contour.   Regarding functional impairment, the examiner recorded less movement, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, or weight bearing as well as shooting pain during flare-ups.  The Veteran reported occasional use of a back brace and a walker and stated that his back condition would prevent him from walking over a quarter of a mile.  

Range of motion testing during the appeal period has revealed limitation of motion that fits squarely within the criteria for the currently assigned 20 percent disability rating.  However, as observed during the February 2012 VA examination, the Board concludes, based on DeLuca factors, that since the February 2012 examination, the Veteran's disability picture most closely approximates the criteria for the next higher rating of 40 percent under the general rating formula.  In light of this evidence, the Board finds that a disability rating in excess of 20 percent is not warranted prior to February 6, 2012.  However, an increased disability rating of 40 percent, but no higher, is warranted effective February 6, 2012.  

Entitlement to a Separate Compensable Rating for Lumbar Radiculopathy

Note 1 to the general rating formula provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  Here, the Board finds that the Veteran is entitled to separate compensable ratings for lower right and left extremity lumbar radiculopathy.  

Lay statements and VA treatment records throughout the pendency of the appeal demonstrate that the Veteran consistently complained of pain and numbness that radiates into both of his lower extremities.  Regarding his left leg, in a November 2010 statement, the Veteran stated that his left leg regularly felt numb and that he would often feel a sharp pain emanating from his lower back down his left leg.  November 2015 VA treatment records assessed the Veteran with chronic low back pain with radicular symptoms in the left leg.  

Turning to the Veteran's right lower extremity, in a May 2009 VA treatment record the Veteran was assessed with chronic back pain with right leg weakness and paresthesia after he complained of pain radiating from his back.  A November 2013 VA treatment record documents pain radiating from the Veteran's right lower back to his right hip after he stubbed his toe.  The Veteran's pain was determined to be associated with right sciatica.  Additionally, in an April 2015 treatment record from OutPatient Imaging, the Veteran complained of pain and tingling in his right leg.

During the February 2012 VA examination, both lower extremities were tested for radiculopathy.  The VA examiner recorded that the Veteran had moderate radiculopathy of the left lower extremity involving the left sciatic nerve.  The examiner did not find any reduced muscle strength, muscle atrophy, decreased reflexes, or decreased sensation in either lower extremity.  Radiculopathy of the right lower extremity was not diagnosed.

Despite that radiculopathy of the right lower extremity was not formally diagnosed on VA examination in February 2012, in light of the Veteran's prior consistent complaints of radiating pain from his back to both of his lower extremities, the Board finds that separate compensable ratings for lower right and left extremity lumbar radiculopathy are warranted.  The diagnostic code most approximating the Veteran's condition is DC 8720-neuralgia of the sciatic nerve. 

38 C.F.R. § 4.124 states that neuralgia is to be rated on the same scale as the identifying nerve, "with a maximum equal to moderate incomplete paralysis."  The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, DC 8520.  Regarding neuralgia under DC 8720, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent evaluation is assigned for moderate or severe incomplete paralysis.  See id.  In this case, the evidence reflects that the Veteran's right and left leg symptoms best approximate mild incomplete paralysis of the sciatic nerve, warranting separate 10 percent ratings under DC 8720.

Ratings higher than 10 percent are not warranted because neither the lay nor medical evidence reflects that the symptoms more nearly approximated moderate or severe incomplete paralysis of the sciatic nerve.  Specifically, there were no objective manifestations of radiculopathy in either lower extremity.  For example, the Veteran did not display any loss of muscle strength, muscle atrophy, decreased reflexes, or decreased sensation in either leg, such that a higher rating of 20 percent would be warranted for either leg.  Accordingly, the Veteran's lower extremity radiculopathy is best characterized as mild, entitling the Veteran to separate 10 percent ratings for right and left lower extremity radiculopathy.  The benefit of the doubt rule is not applicable in this instance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An initial evaluation in excess of 20 percent for a lumbar disability prior to February 6, 2012 is denied.

An initial rating of 40 percent, but no higher, for a lumbar disability from February 6, 2012 is granted.

A separate compensable rating of 10 percent, but no higher, for right lower extremity radiculopathy associated with the lumbar disability, is granted, effective March 12, 2008.

A separate compensable rating of 10 percent, but no higher, for left lower extremity radiculopathy associated with the lumbar disability, is granted, effective March 12, 2008.



REMAND

The Veteran states that his current right knee condition was caused or aggravated by his service-connected left knee. 

On VA examination in June 2010, the examiner determined that the Veteran's right knee condition was not service-related as there was no current diagnosis and a September 2008 VA treatment record contained no complaints about the right knee.  Additionally, an x-ray taken in preparation for an April 2008 VA examination found no pathology regarding the right knee.  

This June 2010 opinion is inadequate, however, as the examiner's statement that the Veteran lacked a current diagnosis regarding his right knee was inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion must be based upon an accurate factual premise).  Specifically, a November 2008 VA treatment record assessed the Veteran with compensatory degenerative joint disease of the right knee.  A December 2008 VA treatment record diagnosed the Veteran with mild degenerative joint disease of the right knee.  The June 2010 VA examiner did not address these diagnoses.

Additionally, the examiner did not state whether the Veteran's right knee condition is at least as likely as not caused by service or whether it is at least as likely as not caused or aggravated by his service-connected left knee disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  In order to be adequate for adjudicative purposes, an opinion must address both cause and aggravation.  Id.

Moving from the Veteran's claim regarding his right knee, as stated in the Introduction, the issue of entitlement to a TDIU has been reasonably raised by the record.  Rice, 22 Vet. App. at 453.  In a June 2015 VA treatment record, the Veteran stated that he could not work because of his back pain.  Similarly, in a November 2015 statement, the Veteran stated that he could not work due to his back and left knee conditions as well as the medication he takes to control them.

Additionally, during the February 2012 VA examination, the examiner stated that the Veteran's lumbar disability affected his ability to work as the Veteran could neither walk long distances nor sit and stand for prolonged periods of time.  The Veteran's inability to work has undergone no preliminary notice and limited evidentiary development to date.  A remand of the issue of entitlement to a TDIU is therefore warranted because it is inextricably intertwined with the issue of entitlement to a service connection for a right knee condition that is also being remanded.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Finally, the Veteran's claims file should be updated to include relevant VA treatment records dated since November 2015.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their evidence.).  Relatedly, as stated previously, the record indicates that the Veteran is in receipt of SSA disability benefits due to, among other things, a knee condition.  As there is a reasonable possibility that any medical records associated with post-service applications for SSA benefits could help the Veteran substantiate the remanded claims, they should also be obtained.  See Golz, 590 F.3d at 1323.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records, specifically any record dated since November 2015.

2. Request from the SSA copies of any disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If any records are unavailable, the claims file should be annotated as such and the Veteran and his representative should be notified.

3. Send the Veteran a notice letter advising him of the information and evidence needed to award a TDIU. Additionally, send him a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.

4. After the above has been completed to the extent possible, schedule the Veteran for an examination with an appropriate VA clinician.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  The clinician should then address the following:

(a) Please identify the Veteran's right knee condition(s) by medical diagnosis.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee condition was caused during service or as a result of an injury or disease exposure in service.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected left knee disability caused his right knee condition.

(d) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected left knee disability aggravated the Veteran's right knee condition beyond its natural progression.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* The representative's November 2016 contention that an injury to one knee can alter gait and therefore cause damage to other parts of the body.  Please address the two citations provided by the representative in support of its contention.

* June and July 2013 VA treatment records diagnosing the Veteran with bilateral knee osteoarthritis.

* The Veteran's October 2010 statement that he overcompensates for his left knee by placing more weight on his right knee.

* A December 2008 VA treatment record diagnosing the Veteran with mild degenerative joint disease of the right knee.

* A November 2008 VA treatment record assessing the Veteran with post-traumatic arthropathy of the left knee and ankle and compensatory degenerative joint disease of the right knee.

The clinician should also comment on the impact that the Veteran's right knee condition, left knee disability, lumbar disability, and right and left lower extremity lumbar radiculopathy, in the aggregate, have on his ability to secure and maintain substantially gainful employment.

For all of the opinions requested above, a complete rationale must be provided.

4. After completing the requested actions, and any additional action deemed warranted, adjudicate the claim for a TDIU and readjudicate the claim for entitlement to service connection for a right knee condition.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


